Citation Nr: 0913819	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-34 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service-connection for PTSD 
and assigned the initial rating. 

The Board notes the RO, during the pendency of this appeal, 
granted an increased rating from 30 percent to 50 percent 
disabling for PTSD in a September 2006 Statement of the Case 
(SOC).  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal. AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the issue is still properly before the Board 
here and the issue has been appropriately rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran alleges his PTSD renders him unemployable and is 
overall more severe than currently rated.  In support of his 
contention, he submitted a March 2005 statement from a VA 
doctor indicating the Veteran's symptoms due to PTSD 
prevented him from working for the last year. 

The Veteran was afforded a VA examination in December 2005 
where the examiner, in contrast, indicated symptomatology of 
a "moderate" condition.  The examiner assigned the Veteran 
a GAF score of 55 indicative of moderately disabling 
symptomatology.  VA outpatient treatment records from 2002 to 
2006 similarly indicate GAF scores between 50 and 53.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was last afforded a VA examination 
in December 2005, over three years ago.  The only medical 
evidence in stark contrast to the findings is a March 2005 
medical opinion indicating the Veteran was unemployable for a 
year due to "intensification" of PTSD symptoms.  The 
Veteran himself alleges his PTSD symptoms are worse since the 
last VA examination.  For these reasons, a new VA examination 
is indicated.

The Board notes the last VA treatment records in the claims 
folder are over three years old.  At that time, the records 
indicate the Veteran was seeking regular treatment.  The RO 
should take this opportunity to obtain VA outpatient 
treatment records since January 2006 because the file may not 
be currently complete.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are considered part of the record on 
appeal since they are within VA's constructive possession). 

The Board also finds noteworthy that the Veteran is currently 
receiving Social Security Administration (SSA) disability 
benefits for, among other things, an anxiety disorder.  The 
U.S. Court of Appeals for Veterans Claims has held that, 
where VA has notice that the veteran is receiving disability 
benefits from the Social Security Administration (SSA), and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based. See Hayes v. Brown, 9 Vet. App. 
67 (1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).

It appears the RO made efforts to obtain medical records 
associated with the determination, but records received may 
be incomplete.  Indeed, the actual SSA award determination is 
not of record.  The RO should take further efforts to ensure 
all SSA disability records are completely obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of obtaining 
a copy of the decision and all medical 
records relied upon in conjunction with the 
Veteran's claim for SSA disability 
benefits. Any attempts to obtain records 
that are ultimately unsuccessful, should be 
documented in the claims folder.

2.  Obtain the Veteran's medical records 
for psychiatric treatment from the VA 
Medical Center in Cincinnati, Ohio from 
January 2006 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3. After the above records are obtained, 
to the extent available, schedule the 
veteran for a psychiatric examination for 
his PTSD.  The examiner should ascertain 
the current severity of the condition, 
including providing a GAF score. The 
examiner must conduct all necessary tests 
to ascertain the current severity of the 
veteran's condition. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered and specifically resolving the 
March 2005 opinion with the December 2005 
VA examination and the GAF scores in the 
outpatient treatment records. 

4. After the above is complete, 
readjudicate the veteran's claim for 
entitlement to an initial rating greater 
than 50 percent for post-traumatic stress 
disorder (PTSD). If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




